DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 01/24/2022 has been entered and fully considered. Claims 1-20 remain pending in the application, where claims 1, 11-15 and 20 have been amended. 

Response to Arguments
2- Examiner has considered applicants’ proposed amendments and acknowledges they overcome/moot the 35 USC 112(f) interpretations of the corresponding pending claims as set forth in the non-final office action mailed on 10/22/2021. The above interpretations are therefore withdrawn.

3- Moreover, Applicant’s amendments and their corresponding arguments, with respect to the pending rejections under 35 USC 102 and 103 have been fully considered and are persuasive.  
Therefore, the rejections have been withdrawn.  
However, upon further consideration, a new ground of rejection is made over Park in view of Zhang et al. (CN 106970009).

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5- Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over  Park et al. (KR 20160093583) in view of Zhang et al. (CN 106970009)

In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

As to amended claim 1 and claims 2-5, Park teaches a sensor comprising: a stimulation source  unit (system of Figs. 1-8 and Abstract) including an actuator; (claim 2) wherein the actuator includes an optical actuator configured to provide an optical stimulus; (claim 3) wherein the optical stimulus comprises one or more selected from the group consisting of infrared light, visible light, ultraviolet light, and laser light; (Claim 4) wherein the actuator includes a non-optical actuator configured to provide a non-optical stimulus; (Claim 5) wherein the non-optical stimulus comprises one or more selected from the group consisting of a sonic wave, an ultrasonic wave, a radio frequency (RF) wave, radiation, a magnetic field, and an electric field (¶ 15; source 100) configured to provide a stimulus and a first controllable power source (ACT bias source) configured to provide driving power to the actuator (Fig. 1); a detection unit including a detection device (300) configured to detect a response to the stimulus and output an electric signal corresponding the response (¶ 17-28) and a second controllable power source (PD bias source) configured to provide driving power to the detection device (p. 6); and a control unit (400) configured to control the driving power provided by the first controllable power source and the second controllable power source according to a digital code (Figs. 1-2 and ¶ 35 for ex.; the use of Model 4156 and Op Amp Model OPA544); wherein the stimulation source unit, the detection unit, and the control unit are each implemented via at least one processor (the use of Agilent modules that are equipped with data processors of different types.).  
	Park does not teach expressly the control unit (400) configured to control the driving power provided by the second controllable power source according to a digital code, in addition to the first controllable power source.
	However, and in a similar field of endeavor of opto-electric detection of samples, Zhang teaches air particles monitoring device and method (Figs. and Abstract), wherein PD, i.e.  stimulation light source, (22), are powered/driven by a control device/digital control power supply (10/21). On the other side, a photoelectric converter, i.e. detection device, (31), is powered/driven by control device (10) as well (¶ 26-42). 
 Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the sensor of Park according to Zhang’s suggestions so that the control unit is configured to control the driving power provided by the second controllable power source according to a digital code in addition to controlling the first controllable power source, with the advantage of compactness and simplicity of the driving circuitry.

	
As to claims 6-8, the combination of Park and Zhang teaches the sensor of claim 1.
Moreover, Park teaches wherein the response to the stimulus is an optical response, and the detection device includes an optical detection device configured to detect the optical response; (Claim 7) wherein the optical detection device incudes any one selected from the group consisting of a photodiode, a photo transistor, and a photomultiplier tube (PMT); (Claim 8) The sensor of claim 6, wherein the optical response includes any one among light transmission, light absorption, light scattering, and fluorescence (¶ 18-20 and Claims 1 and 5 for ex.).

As to claim 9, the combination of Park and Zhang teaches the sensor of claim 1.
Moreover, Park teaches wherein the response to the stimulus is a non-optical response (obvious as direct result of using non-optical stimuli from the non-optical actuator).
Park does not teach wherein -4-U.S. Patent Application No. 16/647,130Preliminary Amendmentthe detection device includes a non-optical detection device configured to detect the non-optical response.
However, and due to the facts that a non-optical actuator is used (¶15), it would be obvious to one with ordinary skill in the art to consider using an adapted non-optical detector instead of the photodiode 300 for a better and optimized measurement efficiency (See MPEP 2143 Sect. I. B-D).
  Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the sensor of Park and Zhang wherein -4-U.S. Patent Application No. 16/647,130Preliminary Amendmentthe detection device includes a non-optical detection device configured to detect the non-optical response, with the advantage of optimizing the measurements when using non-optical actuators.

As to claim 10, the combination of Park and Zhang teaches the sensor of claim 1.
Moreover, Park teaches wherein the stimulus is provided to a target which is a detection target (detection substance 200), and the response is a response of the target to the stimulus (¶ 15-21 for ex.; signal acquired according to the substance concentration).  

As to amended claim 11, the combination of Park and Zhang teaches the sensor of claim 1.
Moreover, Park teaches wherein the first controllable power source provides a bias current to the actuator, the second controllable power source provides a bias current to the detection device, and the control unit is further configured to control the bias current provided by the first controllable power source and the bias current provided by the second controllable power source (Figs. 1-2 and ¶ 19-21, 25).

As to amended claims 12-13, the combination of Park and Zhang teaches the sensor of claim 1.
Moreover, Park teaches wherein the control unit includes a digital-to-analog converter configured to generate an electrical signal corresponding to the digital code; (Claim 13) wherein the control unit further includes a memory which stores the digital code (¶ 35; using the Models 4156 and OPA544.)  

As to amended claims 14-15, the combination of Park and Zhang teaches the sensor of claim 1.
Park does not teach expressly wherein the sensor includes a plurality of stimulation source units, and the plurality of stimulation source units are implemented via at least one processor; (Claim 15) wherein the sensor includes a plurality of detection units, and the plurality of detection units are implemented via at least one processor.  
However, one with ordinary skill in the art would consider Park’s disclosure of using optical and/or non-optical stimulation units with optical and/or non-optical source units, and optical and/or non-optical detection units, ¶ 15, to propose optical and non-optical modules in parallel to optimize the measurement results (See MPEP 2143 Sect. I. B-D). Moreover, Zhang clearly teaches using multiple PDs (22), i.e. plurality of simulation source units, 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the sensor of Park according to Zhang’s suggestions the sensor includes a plurality of stimulation source units, and the plurality of stimulation source units are implemented via at least one processor; wherein the sensor includes a plurality of detection units, and the plurality of detection units are implemented via at least one processor, with the advantage of optimizing the measurements when using non-optical actuators.


As to claims 16-20, Park teaches the sensor of claim 1, wherein the sensor detects any one or more selected from the group consisting of a current and a voltage of the detection device to detect a target (¶ 20-25); (Claim 17) wherein, when the detection device has a negative resistance characteristic, the sensor detects one or more selected from the group consisting of a current and a voltage of the detection device to detect a target (Figs. 4, 6-8 and ¶ 20-25); (Claim 18) wherein, when the detection device does not have a negative resistance characteristic, the sensor detects any one or more selected from a current and a voltage output by the detection device to detect a target (¶ 20-24); (Claim 19) wherein, when the detection device does not have a negative resistance characteristic, current-voltage pairs output by the detection device form a line graph having a slope and the slope is changed according to a concentration of a target and whether a target is present (Figs. 4-8); (Claim 20) wherein the sensor controls the driving power provided to the actuator and the detection device such that an electrical signal output by the -6-U.S. Patent Application No. 16/647,130 Preliminary Amendment detection device is controllable to have a negative resistance characteristic or a positive resistance characteristic (¶ 25).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886